

116 HR 9065 IH: Federal Bail Reform Act of 2020
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9065IN THE HOUSE OF REPRESENTATIVESDecember 31, 2020Mr. Nadler introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to amend provisions relating to the release or detention of a defendant pending trial, sentence, or appeal, and for other purposes.1.Short titleThis Act may be cited as the Federal Bail Reform Act of 2020.2.Release or detention of a defendant pending sentence or appealSection 3143 of title 18, United States Code, is amended—(1)in subsection (a)—(A)by striking paragraph (1) and inserting the following: A person who has been found guilty of an offense and who is awaiting imposition or execution of sentence is entitled to a presumption of release if, at the time of the guilt determination, the person is on release and performing satisfactorily. The person is also entitled to a presumption that all conditions of release continue unchanged. If the attorney for the Government moves to detain the person, the person may only be detained after consideration of the factors listed in section 3142(f)(5).; and (B)by striking paragraph (2);(2)in subsection (b)—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking Except as provided in paragraph (2), the and inserting The;(B)in paragraph (1), by striking subparagraph (A), and inserting the following:(A)by a preponderance of the evidence that release does not pose a high risk of intentional non-appearance in court or a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another if released under section 3142(b) or (c); and;(C)in paragraph (1)(B)(i), by striking reversal, and inserting reversal of the conviction,;(D)by striking paragraph (2), and inserting the following:(3)The person may file a motion requesting that a judge other than the trial judge hear the motion for release if they are moving under paragraph (1)(B)(i) or (1)(B)(ii).; and(E)in the matter preceding paragraph (2)—(i)by striking If the judicial officer makes such findings and inserting the following:(2)If the judicial officer makes such findings; and(ii)by striking subparagraph (B)(iv) and inserting paragraph (1)(B)(iv); and(3)by striking subsection (c), and inserting the following:(c)Release or detention pending appeal by the governmentIn a case in which an appeal of a dispositive motion has been taken by the United States under section 3731, the person is entitled to a presumption of release under section 3142(b) or (c), unless it is clearly shown that there are exceptional reasons why such person’s detention would be appropriate. For cases in which an appeal of a person’s sentence has been taken by the United States under section 3742, if the person is already on release and performing satisfactorily, the person is entitled to a presumption that all conditions of release continue unchanged; if the person is already detained, the judicial officer shall—(1)if the person has been sentenced to a term of imprisonment of 120 months or more, continue the order of detention; or(2)if the person has been sentenced to a term of imprisonment of less than 120 months, release or detain the person under section 3142..3.Release or detention of a defendant pending trialSection 3142 of title 18, United States Code, is amended as follows:(1)By striking subsection (a) and inserting the following:(a)Presumption of innocenceNothing in this section shall be construed as modifying or limiting the presumption of innocence..(2)By striking subsection (b) and inserting the following:(b)Presumption of Release without ConditionsIn all cases, the judicial officer shall apply a presumption of release on personal recognizance subject to subsections (c), (e), and (f)..(3)By striking subsection (c) and inserting the following:(c)Imposing conditions of release(1)If at the initial appearance hearing or the pretrial release hearing the judicial officer determines by a preponderance of the evidence, based on individualized facts, that the person’s release on personal recognizance under subsection (b) creates a high risk of intentional non-appearance in court, or a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another, and the judicial officer determines that a combination of conditions under this subsection would reasonably mitigate any risk posed by the person, such judicial officer shall nevertheless order the pretrial release of the person—(A)subject to the condition that the person not commit a Federal, State, or local crime during the period of release; and(B)subject to the least restrictive further condition or combination of conditions that could reasonably mitigate the risk identified, which may include the condition that the person—(i)remain in the custody of a designated person, who agrees to assume supervision and to report any violation of a release condition to the court;(ii)maintain employment, or, if unemployed, actively seek employment;(iii)maintain or commence an educational program;(iv)abide by specified restrictions on personal associations, place of abode, or travel;(v)avoid all contact with an alleged victim of the crime and with any potential witness who may testify concerning the offense;(vi)report on a regular basis to a designated law enforcement agency, pretrial services agency, or other agency;(vii)comply with a specified curfew;(viii)refrain from possessing a firearm, destructive device, or other dangerous weapon;(ix)refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802), without a prescription by a licensed medical practitioner;(x)undergo available medical, psychological, or psychiatric treatment, including treatment for drug or alcohol dependency, and remain in a specified institution if required for that purpose;(xi)return to custody for specified hours following release for employment, schooling, or other limited purposes; and(xii)satisfy any other condition that is necessary to avoid a high risk of intentional nonappearance in court, or a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another.(2)In any case where the person is charged with an offense that involves a minor victim under section 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425, or a failure to register offense under section 2250, excluding receipt of child pornography, any release order shall contain a condition of electronic monitoring and each of the conditions specified at clauses (iv) through (viii) of paragraph (1)(B).(3)The judicial officer may not impose any condition of release that imposes a financial burden on the person released. Prohibited financial conditions include requiring payment of cash bail, requiring a secured bond, requiring proof of ability to pay an unsecured bond, requiring execution of a bail bond or corporate surety bond, requiring a solvent surety to co-sign a secured or unsecured bond, and requiring posting of real property.(4)Any person who is deemed financially unable to obtain adequate representation and qualifies for appointed counsel pursuant to other provisions of this section or section 3006A is not required to pay any costs associated with pretrial release or pretrial supervision including costs of pretrial supervision, electronic monitoring, global positioning systems monitoring, medical, psychological, or psychiatric treatment, and costs associated with any of the other conditions of release in this subsection.(5)To facilitate appearance in court and adherence to these conditions of release, the judicial officer shall instruct United States Pretrial Services to provide individual court reminders, such as reminders via phone call or two-way text message.(6)The judicial officer may at any time amend the release order to impose additional or different conditions of release. Before the conditions are modified, the person is entitled to notice of the proposed modification and an opportunity to be heard..(4)By striking subsection (d) and inserting the following:(d)No shacklingNo person shall be shackled or otherwise physically restrained when appearing in court for any hearing relating to pretrial release or detention, unless the judicial officer makes a finding by clear and convincing evidence, in writing or on the record, based on individualized, case-specific reasons, that the person poses an imminent danger to any person in the courtroom. .(5)By striking subsection (e) and inserting the following:(e)Initial appearance hearing(1)In general and timingIn any initial appearance before a judicial officer (but in no event later than 48 hours after entering into custody), the judicial officer shall conduct an initial appearance hearing for purposes of advising the person of the criminal complaint or information, conducting arraignment (as appropriate), allowing consultation with and appointment of counsel, and determining whether the judicial officer should release or detain the person. The judicial officer shall provisionally appoint counsel to represent any person eligible for representation under section 3006A (without regard to any financial ability to secure representation) by not later than the beginning of the initial appearance hearing if that person is not otherwise represented by counsel. If at the initial appearance hearing the person is temporarily detained under paragraph (3), the judicial officer shall immediately thereafter, at the same initial appearance, conduct a pretrial release hearing under subsection (f), unless the judicial officer grants a continuance sought by the person or the attorney for the Government under paragraph (1) of such subsection.(2)Presumption of release without conditionsAt the initial appearance hearing, the judicial officer shall order the pretrial release of the person on personal recognizance under subsection (b) unless the judicial officer determines that—(A)a condition or combination of conditions is required under subsection (c); or(B)temporary detention is—(i)mandatory under paragraph (3)(A); (ii)appropriate under paragraph (3)(B); or(iii)required under paragraph (4).(3)Exceptions to Immediate ReleaseAt the initial appearance hearing, the judicial officer may temporarily detain the person until the pretrial release hearing only in accordance with the following:(A)Mandatory temporary detention pending a pretrial release hearingExcept as provided in subparagraph (D), the judicial officer shall order temporary detention and shall hold a pretrial release hearing under subsection (f) when the person is charged with one of the following offenses:(i)Offenses involving a minor victimA violation of section 1591, or any felony that involves a minor victim.(ii)Certain terrorism offensesAn offense listed in section 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed.(iii)Other serious offensesAn offense for which the maximum sentence is life imprisonment or death, other than an offense listed in subparagraph (B)(i) or (B)(ii) for which the maximum sentence is life imprisonment.(iv)Certain repeat offensesAny felony if the person has been convicted of two or more offenses described in paragraph (3)(A)(iii) or (3)(B)(iii) of this subsection, or two or more State or local offenses that would have been offenses described in paragraph (3)(A)(iii) or (3)(B)(iii) of this subsection if a circumstance giving rise to Federal jurisdiction had existed, or a combination of such offenses.(B)Discretionary temporary detentionExcept as provided in subparagraph (D), on a showing by the attorney for the Government of a likelihood of success on the merits at obtaining an order for detention at the pretrial release hearing, the judicial officer may order temporary detention and may hold a pretrial release hearing under subsection (f) only in one of the following circumstances:(i)Certain alleged narcotics offensesThe person is charged with an offense for which a minimum term of imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46, and the attorney for the Government proffers evidence sufficient to support a finding that the person is an organizer or leader in the offense or proves, by clear and convincing evidence based on individualized facts, that detention is necessary because the person’s release creates a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another, and proves by clear and convincing evidence that no conditions of release could reasonably mitigate that risk.(ii)Firearms offensesThe person is charged with any felony that involves the possession or use of a firearm or destructive device (as those terms are defined in section 921), or any other dangerous weapon.(iii)Crime of violenceThe person is charged with a crime of violence, as defined in section 924(c)(3)(A).(iv)Failure to registerThe person is charged with a failure to register felony offense under section 2250.(v)Non-appearance in courtThe attorney for the Government proves, by clear and convincing evidence based on individualized facts, that the person’s release creates a high risk of intentional non-appearance in court, and that no conditions of release could reasonably mitigate that risk.(vi)Obstruction of justiceThe attorney for the Government proves, by clear and convincing evidence based on individualized facts, that there is a high risk that the person will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a prospective witness or juror, and that no conditions of release could reasonably mitigate that risk.(C)Legal standard for exceptions to immediate releaseThe judicial officer may not order the temporary detention of any person on the ground that they pose a generalized danger or a financial danger to any other individual or the community. If the judicial officer does not order detention under subparagraph (A) or (B), the judicial officer must order the immediate release of the person under subsection (b) or (c). (D)Exceptions to detentionDuring any continuance under paragraph (1), a person who would otherwise be ordered temporarily detained under this paragraph may not be detained if the person establishes extenuating employment, family, or other circumstances that weigh against temporary detention, in which case the judicial officer shall release the person under subsection (b) or (c), pending the pretrial release hearing.(4)Temporary Detention To Permit Revocation of Conditional Release, Deportation, or Exclusion(A)During the initial appearance hearing the judicial officer shall make a determination as to whether the attorney for the Government has proven, by a preponderance of the evidence based on individualized facts, that—(i)the person—(I)is, and was at the time the offense was committed, on—(aa)release pending trial for a felony under Federal, State, or local law;(bb)release pending imposition or execution of sentence, appeal of sentence or conviction, or completion of sentence, for any offense under Federal, State, or local law; or(cc)probation or parole for any offense under Federal, State, or local law; or(II)is not a national of the United States or an alien lawfully admitted for permanent residence, as defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)), and is inadmissible or deportable under such Act; and(ii)the person’s release creates a high risk of intentional non-appearance in court, or a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another, and that no conditions of release could reasonably mitigate that risk.(B)If the judicial officer determines that the attorney for the Government has satisfied the requirement under subparagraph (A), such judicial officer shall order the detention of the person, for a period of not more than five days, excluding Saturdays, Sundays, and holidays, and direct the attorney for the Government to notify the appropriate court, probation or parole official, or State or local law enforcement official, or the appropriate official of the Department of Homeland Security, consistent with the following:(i)If the appropriate court, probation, or parole official fails or declines to take the person into custody during the five-day period of temporary detention, the person shall be treated in accordance with the other provisions of this section.(ii)If temporary detention is sought under subclause (II) of subparagraph (A)(i), the person shall be afforded the opportunity to enter evidence rebutting any determination under such subclause.(iii)If the person rebuts the nationality determination, temporary detention under this paragraph is not permitted. (iv)If the person fails to rebut the nationality determination, the judicial officer shall order the temporary detention of the person under this paragraph. If the Department of Homeland Security fails or declines to take such person into custody during the five-day period of temporary detention, the person shall be treated in accordance with other provisions of this section and shall not be subject to detention under the Immigration and Nationality Act (except section 236A of such Act, 8 U.S.C. 1226A) during the pendency of the case.(5)Production of pretrial services reportNo later than the initial appearance hearing, United States Probation and Pretrial Services shall produce to the judicial officer, the person, and the attorney for the Government a report detailing information pertaining to the pretrial release of that person..(6)By striking subsection (f) and inserting the following: (f)Pretrial release hearing(1)In general and timingIf the person is not ordered released on personal recognizance without conditions under subsection (b) at the initial appearance hearing, the judicial officer shall immediately thereafter, at the same initial appearance, conduct a pretrial release hearing under subsection (f), unless the judicial officer grants a continuance sought by the person or the attorney for the Government. A continuance of the pretrial release hearing on motion of the attorney for the Government must be supported by good cause and may not exceed three days (not including any intermediate Saturday, Sunday, or legal holiday). A continuance of the pretrial release hearing on motion of the person may not exceed five days (not including any intermediate Saturday, Sunday, or legal holiday). During a continuance, a person detained temporarily under subsection (e)(3) shall be detained until the pretrial release hearing, unless the person establishes extenuating employment, family, or other circumstances that weigh against temporary detention, in which case the judicial officer shall release the person under subsection (b) or (c) pending the pretrial release hearing.(2)Presumption of release without conditionsAt the pretrial release hearing, the judicial officer shall apply a presumption of release on personal recognizance under subsection (b) unless the judicial officer determines that a condition or combination of conditions is required under subsection (c).(3)Legal Standard at the pretrial release hearing(A)If the person is temporarily detained at the initial appearance hearing under subsection (e)(3)(A), (e)(3)(B)(i), (e)(3)(B)(ii), (e)(3)(B)(iii), (e)(3)(B)(iv), or (e)(3)(B)(vi), then at the pretrial release hearing the judicial officer may order the detention of the person before trial only if the attorney for the Government proves, by clear and convincing evidence based on individualized facts, that detention is necessary because the person’s release creates a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another, and proves by clear and convincing evidence that no conditions of release could reasonably mitigate that risk. The judicial officer may not detain any person on the ground that they pose a generalized danger or a financial danger to any other individual or the community. If the attorney for the Government did not move for detention under subsection (e)(3)(A), (e)(3)(B)(i), (e)(3)(B)(ii), (e)(3)(B)(iii), (e)(3)(B)(iv), or (e)(3)(B)(vi) at the initial appearance hearing yet wishes to seek detention at the pretrial release hearing for an offense enumerated in those subsections on the ground that the person’s release creates a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another, the attorney for the Government must meet the legal standard in this subparagraph and also establish by clear and convincing evidence that such request rests on evidence that was newly discovered after the initial appearance and that the failure to discover the evidence previously was not caused by any lack of due diligence.(B)If the person is temporarily detained at the initial appearance hearing under subsection (e)(3)(B)(v) or (e)(3)(B)(vi), then at the pretrial release hearing the judicial officer may order the detention of the person before trial only if the attorney for the Government proves, by clear and convincing evidence based on individualized facts, that the person’s release creates a high risk of intentional non-appearance in court, and proves by clear and convincing evidence that no conditions of release could reasonably mitigate that risk. If the attorney for the Government did not move for detention under subsection (e)(3)(B)(v) or (e)(3)(B)(vi) at the initial appearance hearing yet wishes to seek detention at the pretrial release hearing on the ground that the person’s release creates a high risk of intentional non-appearance in court, the attorney for the Government must meet the legal standard in this subparagraph and also establish by clear and convincing evidence that such request rests on evidence that was newly discovered after the initial appearance and that the failure to discover the evidence previously was not caused by any lack of due diligence.(C)At the pretrial release hearing, the attorney for the Government bears the burden of proof. If the attorney for the Government does not meet its burden of proof, the judicial officer shall release the person under subsection (b) or (c).(4)Procedure at the pretrial release hearing(A)Procedural requirements(i)Disclosure requirementsIf the attorney for the Government requests detention, then at a reasonable time prior to the pretrial release hearing the attorney for the Government shall provide to the person—(I)notice of the alleged factual bases for detention;(II)the evidence offered in support thereof;(III)any information in its possession that is relevant—(aa)to the question of release, guilt, or punishment; or(bb)to impeachment of the Government’s witnesses; and(IV)any information in their possession that is favorable to the person.(ii)Representation by counselAt the hearing, the person has the right to be represented by counsel, and, if financially unable to obtain adequate representation, to have counsel appointed under section 3006A (without regard to any financial ability to secure representation).(iii)Procedural rightsThe person shall be afforded an opportunity to testify, to subpoena documents and witnesses, to present witnesses, to cross-examine witnesses who appear at the hearing, and to present information by proffer or otherwise. If the person testifies, the person’s testimony is not admissible in any other criminal proceedings other than as impeachment evidence if the person testifies at trial.(iv)Witness production requirementThe attorney for the Government shall support its detention request with the testimony of witnesses, unless the person waives the right to such testimony.(v)Adverse inferenceIf the attorney for the Government fails to comply with the requirements of this subparagraph, the judicial officer may draw an adverse inference that weighs against the attorney for the Government’s detention request.(B)Evidentiary standardThe rules concerning admissibility of evidence in criminal trials do not apply to the presentation and consideration of information at the hearing, except that hearsay evidence shall not be admitted unless the judicial officer determines that the attorney for the Government has offered a satisfactory explanation for not producing the testifying witness, and that the hearsay evidence is reliable.(5)Factors to be considered at the pretrial release hearingIn determining whether there are conditions of release that could reasonably mitigate the risks described in paragraph (3), the judicial officer shall take into account the available information concerning—(A)the history and characteristics of the person, including the person’s character, physical and mental condition, family ties, employment, financial resources, length of residence in the community to which the person is seeking to be released, community ties, past violent conduct, criminal history, and record concerning appearance at court proceedings;(B)the nature and circumstances of the offense charged;(C)whether the person’s release creates a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another;(D)the weight of the evidence against the person, but to preserve the presumption of innocence in subsection (a), the judicial officer shall give this factor the least weight;(E)whether the person’s age or medical condition renders them especially vulnerable; and(F)the conditions of confinement, including access to adequate medical, mental health, and dental treatment, access to medications, and the person’s ability to privately consult with counsel and meaningfully prepare a defense.(6)Additional defense burden of production in certain serious casesThe attorney for the Government continues to bear the burden of meeting the legal standard in paragraph (3) of this subsection, but to obtain release the person shall present some affirmative mitigating circumstances under paragraph (5) of this subsection if that person—(A)is accused of—(i)an offense under section 2332b for which the maximum term of imprisonment is 10 years or more;(ii)an offense under chapter 77 of this title for which the maximum term of imprisonment is 20 years or more; or(iii)an offense involving a minor victim under section 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425; or(B)has been temporarily detained pursuant to subsection (e)(3)(A), if the judicial officer determines that the attorney for the Government has proven—(i)the person has been convicted of a Federal offense that is described in subsection (e)(3)(A), or of a State or local offense that would have been an offense described in subsection (e)(3)(A) if a circumstance giving rise to Federal jurisdiction had existed;(ii)the offense described in clause (i) was committed while the person was on release pending trial for a Federal, State, or local offense; and(iii)a period of not more than five years has elapsed since the date of conviction, or the release of the person from imprisonment, for the offense described in clause (i), whichever is later..(7)By striking subsections (g) through (j).(8)By adding at the end the following:(g)Contents of release and detention order(1)Contents of release orderIf the judicial officer orders pretrial release, the judicial officer shall—(A)in cases where the judicial officer imposes conditions of release under subsection (c), provide written findings of fact and a written statement of reasons explaining why any conditions imposed is the least restrictive necessary to reasonably mitigate any individualized and specific risks posed by the person;(B)include a written statement that sets forth all the conditions to which the release is subject, in a manner sufficiently clear and specific to serve as a guide for the person’s conduct; and(C)advise the person of—(i)the penalties for violating a condition of release, including the penalties for committing an offense while on pretrial release;(ii)the consequences of violating a condition of release, including the immediate issuance of a warrant for the person’s arrest; and(iii)sections 1503 of this title (relating to intimidation of witnesses, jurors, and officers of the court), 1510 (relating to obstruction of criminal investigations), 1512 (tampering with a witness, victim, or an informant), and 1513 (retaliating against a witness, victim, or an informant).(2)Contents of detention orderIf the judicial officer orders pretrial detention, the judicial officer shall—(A)provide written findings of fact and a written statement of the reasons for the detention, identifying whether the detention is based on a finding that the person’s release creates a high risk of non-appearance in court or a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another, and stating that no condition or combination of conditions could reasonably mitigate that risk;(B)direct that the person be committed to the custody of the Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending appeal;(C)direct that the person be afforded reasonable opportunity for private consultation with counsel;(D)direct that, on order of a court of the United States or on request of an attorney for the Government, the person in charge of the correctional facility in which the person is confined deliver the person to a United States Marshal for the purpose of an appearance in connection with a court proceeding;(E)direct that any place of pretrial confinement shall conform to the Federal Performance Based Detention Standards;(F)direct that the correctional facility in which the person is confined provide immediate access to adequate medical, mental health, and dental treatment and promptly provide any medications; and(G)direct that any person with an objectively serious medical or mental health condition be subject to a periodic (based on a determination of what period would be appropriate to the individual’s condition) review before the judicial officer to ensure that the place of pretrial confinement is adequately addressing said condition, and to consider appropriate alternatives to continued confinement, if necessary.(h)Subsequent order for temporary release(1)The judicial officer may, by subsequent order, permit the temporary release of a person to the extent that the judicial officer determines such release to be necessary for the person to privately consult with counsel; meaningfully prepare a defense; obtain access to medical, mental health, or dental treatment that has not been adequately provided by the place of pretrial confinement; or for any other compelling reason.(2)The judicial officer may, by subsequent order, permit the temporary release of a person who has been detained to allow the person to attend a major life event of an immediate family member, such as a wedding, birth, religious ritual, graduation, deathbed visit, or funeral, if the judicial officer finds that conditions of release could reasonably mitigate any previously identified risk for the limited period of release. An immediate family member is defined as a spouse, domestic partner, cohabitant, child, stepchild, grandchild, parent, stepparent, mother-in-law, father-in-law, son-in-law, daughter-in-law, grandparent, brother, sister, half-brother, half-sister, stepsibling, brother-in-law, sister-in-law, aunt, uncle, niece, nephew, or first cousin.(i)Procedures in Removal Cases(1)A person who is arrested or summoned to court in a district other than where the offense was allegedly committed (hereinafter in this section referred to as the arresting district) shall be entitled to an initial appearance hearing and a pretrial release hearing in the arresting district. The initial appearance hearing shall occur no more than 48 hours after the person enters custody. Upon appearance before a judicial officer in the arresting district, the person shall be detained or released as provided in subsections (a) through (h) of this section. (2)If the judicial officer in the arresting district orders the detention of the person pending transfer to the district where the offense was allegedly committed (hereinafter in this section referred to as the charging district), the person shall be taken before a judicial officer in the charging district not more than 5 days after the initial appearance hearing in the arresting district and shall receive an initial appearance hearing and pretrial release hearing in the charging district in accordance with subsections (a) through (h) of this section. The judicial officer in the charging district is not bound by any factual or legal determinations made by the judicial officer in the arresting district.(3)If the judicial officer in the arresting district orders the person released pending transfer to the charging district, the person shall receive a prompt initial appearance hearing in the charging district. If the person appears as directed in the charging district and is performing satisfactorily on release, the person is entitled to a presumption that all conditions of release continue unchanged in the charging district. The attorney for the Government shall have the right to appeal the release order to the district court in the arresting district only. Any government appeal must be conducted on an expedited basis. Either party can move to modify the conditions of release in the charging district under this section.(4)If the judicial officer in the arresting district orders the person detained pending transfer to the charging district, the person shall be informed of the right to an expedited appeal to the district court in the arresting district, and such appeal shall be heard within 72 hours unless the person consents to a delay. Any appeal by the Government must also be conducted on an expedited basis. .4.Review and appeal of a release or detention orderSection 3145 of title 18, United States Code, is amended—(1)in subsection (a)—(A)in the matter following paragraph (2), by striking The motion shall be determined promptly.;(B)by striking the matter preceding paragraph (1), and inserting Except in a removal case covered by section 3142(i), if a person is ordered released by a magistrate judge—;(C)in paragraph (1)—(i)by striking court having original jurisdiction over the offense and inserting district court;(ii)by inserting after conditions of release the following: at any time before trial; and (iii)by striking and; and(D)by striking paragraph (2) and inserting the following:(2)the person may file, with the magistrate judge or with the district court, a motion for amendment of the conditions of release at any time before trial; and(3)motions under this subsection shall be determined promptly.;(2)by striking subsection (b) and inserting the following:(b)Review of a detention order(1)Review by a magistrate judgeExcept in a removal case covered by section 3142(i), if a person is ordered detained by a magistrate judge, the person may file with the magistrate judge a motion for reconsideration or amendment of the order for any reason material to the inquiry in section 3142, at any time before trial. The person is entitled to a hearing on that motion. The pretrial release hearing standards in subsection (f) of section 3142 govern at that reopened hearing.(2)Review by a district courtExcept in a removal case covered by section 3142(i), if a person is ordered detained by a magistrate judge, the person may file, with the district court, a motion for pretrial release. The motion shall be heard within 72 hours unless the person consents to a delay. The district court shall review the motion and release or detain the person after a hearing under section 3142.;(3)in subsection (c), by striking The appeal shall be determined promptly and all that follows and inserting the following: If a judicial officer orders pretrial detention, the person shall be informed of the right to an appeal. Such appeal shall be heard within 72 hours unless the person consents to a delay. The judicial officer may order a person who has been detained under section 3142 released pending the appeal of the detention order if it is clearly shown that there are exceptional reasons why such person’s detention would not be appropriate.; and(4)by inserting, at the end, the following:(d)Release pending review or appealIf a person is ordered released by a magistrate judge and the attorney for the Government files a motion for revocation of the release order or a motion for amendment of the conditions of release with the district court under paragraph (1) of subsection (a), or the attorney for the Government files an appeal from a release order with the court of appeals under subsection (c) of this section, the person shall remain on pretrial release pending review or appeal. A release order shall not be stayed pending review or appeal..5.Sanctions for violation of a release conditionSection 3148 of title 18, United States Code, is amended—(1)by striking subsection (a) and inserting the following:(a)Available sanctions for violation of releaseIf the judicial officer finds that a person who has been released under section 3142 has violated a condition of release, the judicial officer may—(1)continue the person on pretrial release without new conditions;(2)continue the person on pretrial release with new conditions; or(3)revoke the person’s release and enter an order of detention.;(2)in subsection (b)—(A)by inserting after A judicial officer may issue a the following: summons to appear in court or a; and(B)by striking paragraph (2) (including the matter following subparagraph (B)) and inserting the following:(2)finds that, based on the factors set forth in section 3142(f)(5) and based on individualized facts, the person poses a high risk of intentional non-appearance in court or poses a specific and substantial risk that the person will cause bodily injury or use violent force against the person of another, and that no conditions of release could reasonably mitigate that risk.; and(3)by striking subsection (c).6.Pretrial detention and release data and Reporting(a)In generalChapter 207 of title 18, United States Code, is amended by inserting after section 3154 the following new section:3154A.Pretrial detention and release data and reporting(a)Data collectionThe Administrative Office of the U.S. Courts, United States Probation and Pretrial Services, the United States Sentencing Commission, and the Executive Office of United States Attorneys shall each maintain records with respect to pretrial detention and release for each person charged with a Federal crime. These records shall include:(1)Demographic information, including race, Hispanic ethnicity, age, sex, and citizenship status.(2)The type of crime charged. (3)Whether during the initial appearance hearing the person was represented by a Federal or community defender attorney, counsel appointed under section 3006A, private counsel, or was unrepresented.(4)Whether during the pretrial release hearing the person was represented by a Federal or community defender attorney, counsel appointed under section 3006A, private counsel, or was unrepresented.(5)The person’s pretrial risk assessment (in this section referred to as PTRA) score.(6)Whether the person was detained after their initial appearance hearing and if so, the legal basis for detention.(7)Whether the person was released after their initial appearance hearing and if so, the terms and conditions of that release, including the amount of the bond, whether the bond was secured or unsecured, and if the bond was secured, whether it was secured by money, property, or other collateral.(8)Whether the charged crime qualifies for mandatory or temporary detention at the initial appearance hearing under section 3142(e)(3)(A) or section 3142(e)(3)(B) of this title. (9)Whether the prosecutor moves for mandatory temporary detention under section 3142(e)(3)(A) or discretionary temporary detention under section 3142(e)(3)(B).(10)Whether the charged crime requires an additional burden of production for the defense at the pretrial release hearing under section 3142(f)(6).(11)Whether a subsequent pretrial release hearing was held.(12)Whether the person was detained after the pretrial release hearing and if so, the legal basis for detention.(13)Whether the person was released after the pretrial release hearing and if so, the terms and conditions of that release, including the amount of the bond, whether the bond was secured or unsecured, and if the bond was secured, whether it was secured by money, property, or other collateral.(14)If a bond was set at any point, whether a condition of the person’s release was electronic monitoring.(15)Whether the person was detained at the time of case disposition, including at the time of guilty plea entry, jury conviction, acquittal, dismissal, or other case disposition. (16)If the person was convicted, whether the person was detained at the time of sentencing.(17)The number of days spent in pretrial detention prior to sentencing or prior to other non-conviction disposition.(18)Whether the person violated a technical condition of pretrial release at any time prior to sentencing or prior to other non-conviction disposition.(19)Whether the person was charged with a new criminal offense at any time prior to sentencing or prior to other non-conviction disposition.(20)Whether the person’s bond was revoked for failing to appear in court at any time.(21)The charges filed. (22)The final charges of conviction.(23)The sentence imposed, if applicable.(b)Federal justice statistics program data(1)In generalThe data collected under subsection (a) shall be reported to the Federal Justice Statistics program of the Bureau of Justice Statistics, with identifiers allowing it to be linked to other data from that program on the same cases.(2)PublicationThe data reported under paragraph (1), shall be made available annually to the National Archive of Criminal Justice Data, without identifying the persons involved, for research purposes. (3)IntegrationThe Administrative Office of the U.S. Courts, United States Probation and Pretrial Services, the United States Sentencing Commission, and the Executive Office of the United States Attorneys may choose to integrate the data under subsection (a) within existing datasets provided to the Federal Justice Statistics program of the Bureau of Justice Statistics. (c)PublicationThe Administrative Office of the U.S. Courts shall publish, on a quarterly basis, national data and data for each district in the aggregate and disaggregated by race, Hispanic ethnicity, counsel status, sex, age, and type of crime charged, on the following:(1)Pretrial detention and release rates. (2)The median or average duration of pretrial detention. (3)The median PTRA score. (4)The number of people not represented by counsel during the entirety of the initial appearance hearing.(5)The number of people detained after the initial appearance hearing.(6)The number of people released after the initial appearance hearing.(7)The number of people detained after the pretrial release hearing.(8)The number of people released after the pretrial release hearing.(9)The number of people who qualified for mandatory or temporary detention at the initial appearance hearing under section 3142(e)(3)(A) or section 3142(e)(3)(B) of this title.(10)The number of cases that required an additional burden of production for the defense at the pretrial release hearing under section 3142(f)(6) of this title.(11)The number of people detained without a pretrial release hearing being held.(12)The number of people released on an unsecured bond.(13)The number of people released on a secured bond.(14)The number of people released on a bond for which one of the conditions is electronic monitoring.(15)The number of people who violated a technical condition of pretrial release at any time prior to sentencing or prior to other non-conviction disposition.(16)The number of people charged with a new criminal offense at any time prior to sentencing or prior to other non-conviction disposition.(17)The number of people whose bond was revoked for failing to appear in court at any time..(b)Clerical amendmentThe table of sections for title 18, United States Code, is amended by inserting after the item relating to section 3154 the following:3154A. Pretrial detention and release data and reporting..7.Conforming amendmentsRule 32.1 of the Federal Rules of Criminal Procedure, is amended in subsection (a)—(1)by striking paragraph (6) and inserting the following:(6)Release or Detention(A)In generalA person held in custody must be taken without unnecessary delay before a judicial officer and shall receive an initial appearance hearing. At the initial appearance hearing, the judicial officer shall issue an order as set forth in section 3142(e) and section 3142(g) of title 18, United States Code. All provisions of sections 3142(b) and (c) of title 18, United States Code, shall apply.(B)Mandatory Temporary Detention for Certain ViolationsAt the initial appearance hearing, the judicial officer shall proceed under section 3142(e)(3)(A) of title 18, United States Code, if the petition alleges a violation predicated on the initiation of a new criminal prosecution against the person—(i)a Federal, State or local offense punishable by a term of imprisonment exceeding one year that—(I)is an offense that is a felony and has as an element the use, attempted use, or threatened use of physical force against the person or property of another, or(II)involves the possession of a firearm or destructive device of a type described in 26 U.S.C. 5845(a); or(ii)any other Federal, State, or local offense punishable by a term of imprisonment exceeding 20 years.(C)Discretionary Temporary DetentionAt the initial appearance hearing, the judicial officer shall proceed under section 3142(e)(3)(B) of title 18, United States Code, for all categories of violation not described in subparagraph (B).; and(2)by inserting at the end the following:(7)Pretrial release hearingAt the pretrial release hearing, the judicial officer shall follow the procedures as set forth in section 3142(f) of title 18, United States Code..